EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ryan Odessa.

Pursuant to MPEP 606.01, the title has been changed to read: 
--Parallel Processing on Data Processing Servers Through Even Division of Data Records--

Pursuant to MPEP 608.01, the specification has been changed.
Page 2 line 18 is replaced with the following:
processing system to data processing servers in the system, improving the parallel 

Please replace the previous versions of the claims with the following version:
1. (Currently Amended) A data processing method, implemented on a client in a distributed data processing system; wherein the distributed  data processing system comprises: the client, a task scheduler, a plurality of data processing servers and a plurality of storage servers; the plurality of storage servers store a plurality of data regions, each of which contains a plurality of                     data records, the data processing method comprising:
receiving a data processing instruction for to-be-processed data;
determining active data regions according to the data processing instruction; wherein each of the active data regions is a data region of the to-be-processed data;
obtaining data distribution information of data records in each active data region of the active data regions; wherein the data distribution information is information obtained by calculating a number of data records  in each active data region through statistics according to a preset statistical rule;
dividing a data range of each of the active data regions into at least one sub-data range according to the data distribution information;
generating data processing tasks for the active data regions according to the at least one sub-data range obtained from the division; wherein one data processing task corresponds to one sub-data range of one active data region;
sending a data processing request for the data processing tasks to the task scheduler, such that the task scheduler determines for each of the data processing tasks a data processing server of the plurality of data processing servers to execute it, according to the data processing request, wherein the task scheduler, after determining the plurality of data processing servers, sends the data processing tasks to the determined plurality of data processing servers for execution, and receives processing results of performing the data processing tasks on allocated sub-data ranges from the plurality of data processing servers;
receiving a processing result of the to-be-processed data fed back by the task scheduler; wherein [[the]] a storage server of the plurality of storage servers obtains the data 
distribution information of data records in a data region Ri of the active data regions through statistics by performing [[the]] these following steps, wherein i is an integer number, i ≥ 1, and Ri represents an ith data region in the active data regions:
sorting, by the storage server of the plurality of storage servers, the data records in 
the data region Ri by a preset identifier; 
dividing the data region Ri into data intervals according to a sorted order of the sorted data records in the data region Ri;
obtaining a number of data records in each of the data intervals through statistics; 
wherein obtaining the data distribution information of the data records in the data 
region Ri according to the [[numbers]] number of data records in each of the data intervals obtained through statistics, comprises:
determining whether [[a]] the number of data records in each of the data intervals in the data region Ri satisfies a preset data interval adjustment condition;
wherein the determining, by the storage server of the plurality of storage servers, whether the data region Ri satisfies the preset data interval adjustment condition  comprises:
calculating a variance of the number of data records in each of the data intervals in the data region Ri obtained through statistics;
determining whether the variance obtained from the calculation is greater than a preset variance threshold;
if the variance is greater than the preset variance threshold, determining that the number of data records in each of the data intervals in the data region Ri obtained through statistics satisfies the preset data interval adjustment condition;
when the variance is greater than the preset variance threshold, adjusting each of the data intervals in the data region Ri according to a preset interval adjustment rule, and obtaining the data distribution information of data records in the data region Ri according to a number of data records in each of the adjusted data intervals;
wherein the preset interval adjustment rule comprises:
obtaining, in the data region Ri, data intervals having a number of data records greater than a first preset number threshold Th1, and obtaining, in the data region Ri, data intervals having a number of data records smaller than a second preset number threshold Th2, wherein Th1 ≥ Th2;
according to a preset data interval split rule, splitting each of the data intervals in the data region Ri having a number of data records greater than Th1 into a plurality of sub-data intervals; and
according to a preset data interval merge rule, merging data intervals in the data region Ri having a number of data records smaller than Th2[[;]].





2-6. (Cancelled) 

7. (Currently Amended) The data processing method of claim 1, wherein in a case that the client has stored the data distribution information, the data processing method further comprises: 
receiving a data update notification from the storage server of the plurality of storage servers; 
updating the data distribution information stored locally, according to the data update notification.

8. (Currently Amended) A data processing apparatus, implemented on a client in a distributed data processing system; wherein the distributed  data processing system comprises: the client, a task scheduler, a plurality of data processing servers and a plurality of storage servers; the plurality of storage servers store a plurality of data regions, each of which contains a plurality of                     data records, the data processing apparatus comprising:
a processing instruction receiving module, configured to receive a data processing instruction for to-be-processed data;
an active data determining module, configured to determine active data regions according to the data processing instruction; wherein each of the active data regions is a data region of the to-be-processed data;
a distribution information obtaining module, configured to obtain data distribution information of data records in each active data region of the active data regions; wherein the data distribution information is information obtained by calculating a number of data records in each active data region through statistics according to a preset statistical rule;
a data range dividing module, configured to divide a data range of each of the active data regions into at least one sub-data range according to the data distribution information;
a task generating module, configured to generate data processing tasks for the active data regions according to the at least one sub-data range obtained from          the division; wherein one data processing task corresponds to one sub-data range of one active data region;
a processing request sending module, configured to send a data processing request for the data processing tasks to the task scheduler, such that the task scheduler determines for each of the data processing tasks a data processing server of the plurality of data processing servers to execute it, according to the data processing request; wherein the task scheduler, after determining the plurality of data processing servers, sends the data processing tasks             to the determined plurality of data processing servers for execution, and receives processing results of performing the data processing tasks on allocated sub-data ranges from the plurality of data processing servers;
a processing result receiving module, configured to receive a processing result of the to-be-processed data fed back by the task scheduler;
wherein [[the]] a storage server of the plurality of storage servers comprises: a data sorting submodule, an interval dividing submodule, a data statistics submodule and a distribution information obtaining submodule; wherein
the data sorting submodule is configured to sort data records in a data region Ri by a preset identifier, wherein i is an integer number, i ≥ 1, and Ri represents an ith data region in the active data regions;
the interval dividing submodule is configured to divide the data region Ri into data intervals according to a sorted order of the sorted data records in the data region Ri;
the data statistics submodule is configured to obtain a number of data records in each of the data intervals through statistics;
the distribution information obtaining submodule is configured to obtain the data distribution information of the data records in the data region Ri according to the number of data records in each of the data intervals obtained through statistics;
wherein the distribution information obtaining submodule comprises: an adjustment condition determining unit and a first interval adjustment unit, wherein
the adjustment condition determining unit is configured  to determine whether [[a]] the  number of data records in each of the data intervals in the data region Ri satisfies a preset data interval adjustment condition;
wherein the adjustment condition determining unit comprises: an interval variance calculating subunit, an interval variance determining subunit and a processing condition determining subunit; wherein
the interval variance calculating subunit is configured to calculate a variance of the number of data records in each of the data intervals in the data region Ri obtained through statistics;
the interval variance determining subunit is configured to determine whether the variance  obtained from the calculation is greater than a preset variance threshold; and
the processing condition determining subunit is configured to, when the variance is greater than the preset variance threshold, determine that the number of data records in each of the data intervals in the data region Ri obtained through statistics satisfies the preset data interval                          processing condition;
the first interval adjustment unit is configured to, when 
the variance is greater than the preset variance threshold, adjust  each of the data intervals in the data region Ri according to a preset interval adjustment rule, and  obtain the data distribution information of data records in the data region Ri according to a number of data records in each of the adjusted data intervals;
wherein the preset interval adjustment rule comprises:
obtaining, in the data region Ri, data intervals having a number of data records greater than a first preset number threshold Th1, and obtaining, in the data region Ri, data intervals having a number of data records smaller than a second preset number threshold Th2, wherein Th1 ≥ Th2;
according to a preset data interval split rule, splitting each of the data intervals in the data region Ri having a number of data records greater than Th1 into a plurality of sub-data intervals; and
according to a preset data interval merge rule, merging data intervals in the data region Ri having a number of data records smaller than Th2[[;]].





9-13. (Cancelled)

14. (Currently Amended) The data processing apparatus of claim 8, wherein the data processing apparatus further comprises: 
a data update notification receiving module, configured to receive a data update notification from the storage server of the plurality of storage servers, in [[the]] a case that the data distribution information has been stored at the client; and 
a data distribution information update module, configured to update the data distribution information stored locally, according to the data update notification.

15. (Currently Amended) A client device in a distributed data processing system, wherein the distributed data processing system further comprises: a task scheduler, a plurality of data processing servers and a plurality of storage servers; the plurality of storage servers store a plurality of data regions, each of which contains a plurality of data records; the client device comprising: 
a housing, a processor, a memory, a circuit board and a power supply circuit, wherein the circuit board is placed in a space enclosed by the housing, and the processor and the memory are disposed on the circuit board; the power supply circuit is configured to supply power to circuits or components of the client device; the memory is configured to store executable program code; the processor executes a program corresponding to the executable program code by reading the executable program code stored in the memory, to perform the following steps:
receiving a data processing instruction for to-be-processed data;
determining active data regions according to the data processing instruction; wherein each of the active data regions is a data region of the to-be-processed data;
obtaining data distribution information of data records in each active data region of the active data regions; wherein  the data distribution information is information obtained by calculating a number of data records  in each active data region through statistics according to a preset statistical rule;
dividing a data range of each of the active data regions into at least one sub-data range according to the data distribution information;
generating data processing tasks for the active data regions according to the at least one sub-data range obtained from the division; wherein one data processing task corresponds to one sub-data range of one active data region;
sending a data processing request for the data processing tasks to the task scheduler, such that the task scheduler determines for each of the data processing tasks a data processing server of the plurality of data processing servers to execute it, according to the data processing request, wherein the task scheduler, after determining the plurality of data processing servers, sends the data processing tasks to the determined plurality of data processing servers for execution, and receives processing results of performing the data processing tasks on allocated sub-data ranges from the plurality of data processing servers;
receiving a processing result of the to-be-processed data fed back by the task scheduler; wherein [[the]] a storage server of the plurality of storage servers obtains the data 
distribution information of data records in a data region Ri of the active data regions through statistics by performing [[the]] these following steps, wherein i is an integer number, i ≥ 1, and Ri represents an ith data region in the active data regions:
sorting, by the storage server of the plurality of storage servers, the data records in 
the data region Ri by a preset identifier
dividing the data region Ri into data intervals according to a sorted order of the sorted data records in the data region Ri;
obtaining a number of data records in each of the data intervals through statistics; 
wherein obtaining the data distribution information of the data records in the data 
region Ri according to the number of data records in each of the data intervals obtained through statistics, comprises:
determining whether [[a]] the number of data records in each of the data intervals in the data region Ri satisfies a preset data interval adjustment condition;
wherein the determining, by the storage server of the plurality of storage servers, whether the data region Ri satisfies the preset data interval adjustment condition  comprises:
calculating a variance of the number of data records in each of the data intervals in the data region Ri obtained through statistics;
determining whether the variance obtained from the calculation is greater than a preset variance threshold;
if the variance is greater than the preset variance threshold, determining that the number of data records in each of the data intervals in the data region Ri obtained through statistics satisfies the preset data interval adjustment condition;
when the variance is greater than the preset variance threshold, adjusting each of the data intervals in the data region Ri according to a preset interval adjustment rule, and obtaining the data distribution information of data records in the data region Ri according to a number of data records in each of the adjusted data intervals;
wherein the preset interval adjustment rule comprises:
obtaining, in the data region Ri, data intervals having a number of data records greater than a first preset number threshold Th1, and obtaining, in the data region Ri, data intervals having a number of data records smaller than a second preset number threshold Th2, wherein Th1 ≥ Th2;
according to a preset data interval split rule, splitting each of the data intervals in the data region Ri having a number of data records greater than Th1 into a plurality of sub-data intervals; and
according to a preset data interval merge rule, merging data intervals in the data region Ri having a number of data records smaller than Th2[[;]].





16. (Cancelled)

17. (Currently Amended) A non-transitory storage medium configured to store an application program which, when executed, performs operations of:
receiving a data processing instruction for to-be-processed data;
determining active data regions according to the data processing instruction; wherein each of the active data regions is a data region of the to-be-processed data;
obtaining data distribution information of data records in each active data region of the active data regions; wherein the data distribution information is information obtained by calculating a number of data records  in each active data region through statistics according to a preset statistical rule;
dividing a data range of each of the active data regions into at least one sub-data range according to the data distribution information;
generating data processing tasks for the active data regions according to the at least one sub-data range obtained from the division; wherein one data processing task corresponds to one sub-data range of one active data region;
sending a data processing request for the data processing tasks to a task scheduler, such that the task scheduler determines for each of the data processing tasks a data processing server to execute it, according to the data processing request, wherein the task scheduler, after determining data processing servers, sends the data processing tasks to the determined data processing servers for execution, and receives processing results of performing the data processing tasks on allocated sub-data ranges from the data processing servers;
receiving a processing result of the to-be-processed data fed back by the task scheduler; wherein a storage server obtains the data distribution information of data records in a 
data region Ri of the active data regions through statistics by performing [[the]] these following steps, wherein i is an integer number, i ≥ 1, and Ri represents an ith data region in the active data regions:
sorting, by the storage server, the data records in the data region Ri by a preset identifier

dividing the data region Ri into data intervals according to a sorted order of the sorted data records in the data region Ri;
obtaining a number of data records in each of the data intervals through statistics; 
wherein obtaining the data distribution information of the data records in the data 
region Ri according to the number of data records in each of the data intervals obtained through statistics, comprises:
determining whether [[a]] the number of data records in each of the data intervals in the data region Ri satisfies a preset data interval adjustment condition;
wherein the determining, by the storage server, whether the data region Ri satisfies the preset data interval adjustment condition  comprises:
calculating a variance of the number of data records in each of the data intervals in the data region Ri obtained through statistics;
determining whether the variance obtained from the calculation is greater than a preset variance threshold;
if the variance is greater than the preset variance threshold, determining that the number of data records in each of the data intervals in the data region Ri obtained through statistics satisfies the preset data interval adjustment condition;
when the variance is greater than the preset variance threshold, adjusting each of the data intervals in the data region Ri according to a preset interval adjustment rule, and obtaining the data distribution information of data records in the data region Ri according to a number of data records in each of the adjusted data intervals;
wherein the preset interval adjustment rule comprises:
obtaining, in the data region Ri, data intervals having a number of data records greater than a first preset number threshold Th1, and obtaining, in the data region Ri, data intervals having a number of data records smaller than a second preset number threshold Th2, wherein Th1 ≥ Th2;
according to a preset data interval split rule, splitting each of the data intervals in the data region Ri having a number of data records greater than Th1 into a plurality of sub-data intervals; and
according to a preset data interval merge rule, merging data intervals in the data region Ri having a number of data records smaller than Th2[[;]].





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
            Hosouchi (US 20140059000 A1) discloses a scheduling server, one or more job execution servers, one or more database servers, ranges of records acquired from a database, jobs associated with data stored in the database, determining a distribution of records, sorting records using sort keys, segmentalizing records in a section when a section has more records than a threshold, processing divided data separately, receiving, by a scheduling server, execution requests, the scheduling server schedules jobs to be executed by one or more job execution servers, transmitting results of processing, dividing sorted records, obtaining the number of records in each key range, and combining key ranges, 
             Miwa (US 20150370604 A1) discloses an aggregation threshold used to determine whether to aggregate sub-groups and determining whether the standard deviation of the number of flows in each data processing section is greater than a threshold. 
              Hirayama (US 2017039470 A1) discloses dividing data based on a variance value so that the number of event data in each divided section is equal to one another.

             However, none of the prior art alone or in combination anticipates or renders obvious the invention set forth in the independent claims 1, 8, 15, and 17.  Since none of the prior art, alone or in combination, anticipates or renders obvious the invention set forth in the independent claims, the claims are in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached at (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.L./Examiner, Art Unit 2195 
                                                                                                                                                                                                       
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195